DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species (A) in the reply filed on 01/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed 5/28/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
It appears that a copy of Foreign Reference, WO 2009000673 (no. 121 in the list of the IDS), was not submitted. Instead, a copy of Foreign Reference, WO 90/00673 is in the reference list. This copy should not be in the list.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “dibenzothiphene”. It should be dibenzothiophene. 
Claim 10, the size of the chemical structures on page 56 to 59 is too small. Larger structure formulas minimize potential printing issues. For example, the bond between Pt and N of Compound L23 (shown below) is too small and short.

    PNG
    media_image1.png
    274
    174
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 17, Applicant recites “wherein each of RA, RB, RC, RD, RE, RF, RG, RH, RI and RJ is independently selected from the group consisting of hydrogen, …, phosphino, and combinations thereof; or any two adjacent RA to RJ are 
It is unclear whether the proviso is applied 1) only when any two adjacent RA to RJ are joined to form a ring, or 2) always regardless of which substituents are selected for RA to RJ (and regardless of whether any two adjacent RA to RJ are joined or not).
It is noted that claim 10, which is dependent from claim 1, claims compounds L129 through L133, wherein rings B-C-D and I-H-G are carbazolyl and rings E and J are imidazole. Thus, if the proviso is interpreted as in 2) above, claim 10 would have an improper dependency issue.
For the purpose of prosecution, the Examiner interprets the proviso is applied only when any two adjacent RA to RJ are joined to form a ring. 
Regarding claims 2-10, 12-16, and 18-19, claims 2-10, 12-16, and 18-19 are rejected due to their dependency from claims 1, 11, and 17.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, Applicant recites “the bond between M1-Z2, M1-Z4, M2-Z6, and M2-Z8 is a metal-carbene bond.” 
It is unclear whether the bond is located between the atom of M1 and the atom of Z2, or between the unit of M1-Z2 and the unit of M1-Z4
For instance, there is a bond between M1 and Z5, which is located between the unit of M1-Z4 and the unit of M2-Z6. In addition, there is a bond between M2 and Z1, which is located between the unit of M2-Z8 and the unit of M1-Z2. It is unclear whether the bond between the atom of M1 and the atom of Z5 and the bond between the atom of M2 and the atom of Z1 are required to be each a metal-carbene bond.
For the purpose of prosecution, the Examiner interprets the limitation to mean that each of the bond between M1 and Z2, the bond between M1 and Z4, the bond between M2 and Z6, and the bond between M2 and Z8 is a metal-carbene bond.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, Applicant recites “wherein any substituent in the host is an unfused substituent independently selected from the group consisting of …, or no substitution” 
It is unclear how no substitution can be selected as one of substituent groups. 
For the purpose of prosecution, the Examiner interprets the claim limitation of “no substitution” to mean that any substitution position of the host compound can be optionally unsubstituted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marelius et al. (“Reactivity studies of pincer bis-protic N-heterocyclic carbene Reactivity studies of pincer bis-protic N-heterocyclic carbene complexes of platinum and palladium under basic conditions complexes of platinum and palladium under basic conditions”, Beilstein J. Org. Chem., 2016, 12, 1334-1339, hereafter Marelius ‘2016).
Regarding claim 1, Marelius ‘2016 discloses a compound having the formula as shown below (“platinum dimer complex, 6-Pt” in Scheme 1; page 1335, column 2).

    PNG
    media_image2.png
    239
    488
    media_image2.png
    Greyscale
, 
wherein the wavy lines indicate chemical bonds between the Pt core atom of the first tetradentate unit and the nitrogen atom of the imidazole of the second tetradentate unit and between the Pt core atom of the second tetradentate unit and the nitrogen atom of the imidazole of the first tetradentate unit (Please refer to the crystal structure of Compound 6-Pd in Figure 2 of page 1335, which shows the full ligand structure of Compound 6-Pt except the core metal atom and t-Bu groups). 
The Compound 6-Pt of Marelius ‘2016 has identical structure as Applicant’s Formula I, wherein rings A, B, C, D, E, F, G, H, I, and J are each independently a 5-membered or 6-membered carbocyclic or heterocyclic rings, wherein ring C fuses to rings B and D, and ring H fuses to rings G and I; Z1-Z8 are each independently selected from the group consisting of carbon and nitrogen (Z1, Z3, Z5, are Z7 are nitrogen, Z2, Z4, Z6, and Z8 are carbon); M1 and M2 are Pt; RA, RB , RC, RD, RE, RF, RG, RH, RI and RJ independently represent none to the maximum possible number of substitutions on the A, RB , RC, RD, RE, RF, RG, RH, RI and RJ are hydrogen or alkyl (t-Bu), meeting all the limitations of claim 1.
Regarding claim 2, the compound of Marelius ‘2016, wherein each RA to RJ is independently selected from the group consisting of hydrogen and alkyl (t-Bu).
Regarding claim 3, the compound of Marelius ‘2016, wherein M1 and M2 are Pt.
Regarding claim 4, the compound of Marelius ‘2016, wherein the compound is neutral.
Regarding claim 5, the compound of Marelius ‘2016, wherein the bond between M1-Z2, M1-Z4, M2-Z6, and M2-Z8 is a metal-carbene bond.
Regarding claim 6, the compound of Marelius ‘2016, wherein the rings B, D, G, and I are phenyl rings.
Regarding claim 7, the compound of Marelius ‘2016, wherein the rings A, E, F, and J are imidazole-derived carbine rings.
Regarding claim 8, the compound of Marelius ‘2016, wherein the rings B, D, G, and I are phenyl rings, and the rings A, E, F, and J are imidazole-derived carbine rings.
Regarding claim 9, the compound of Marelius ‘2016 reads on all the features of clam 1, as outlined above. 
The compound of Marelius ‘2016, wherein the compound is selected from the group consisting of: 

    PNG
    media_image3.png
    378
    361
    media_image3.png
    Greyscale
, 
, wherein A1, A2, A3, and A4 are not selected (or not shown in this structure); X1-X26 are independently selected from the group consisting of carbon, nitrogen, CRK or NRK (X7, X13, X20, and X26 are nitrogen; X10 and X23 are NRK); wherein RK is hydrogen; Y1-Y8 are not selected (or not shown in this structure); RL is not selected (or not shown in this structure), meeting all the limitations of claim 9.
Regarding claim 19, the compound of Marelius ‘2016 reads on all the features of clam 1, as outlined above. 
Applicant claims a formulation in claim 19. Applicant recites “a formulation that comprises the novel compound disclosed herein in described. The formulation can include one or more components selected from the group consisting of a solvent, …, disclosed herein” ([078] of the instant specification).
Marelius ‘2016 discloses a formulation comprising the compound of Marelius ‘2016 (Compound 6-Pt) and a solvent of CD2Cl2 (the formulation used for an NMR measurement in Figure S2 of Supporting Information, page S4), meeting all the limitations of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marelius et al. (“Reactivity studies of pincer bis-protic N-heterocyclic carbene Reactivity studies of pincer bis-protic N-heterocyclic carbene complexes of platinum and palladium under basic conditions complexes of platinum and palladium under basic conditions”, Beilstein J. Org. Chem., 2016, vol. 12, page 1334-1339) in view of Jurgens et al. (“Optimised synthesis of monoanionic bis(NHC)-pincer ligand precursors and their Li-complexes”, New J. Chem. 2016, vol. 40, page 9160-9169, hereafter Jurgens) and Marelius et al. (“Hydrogen-Bonding Pincer Complexes with Two Protic N-Heterocyclic Carbenes from Direct Metalation of a 1,8-Bis(imidazol-1-yl)carbazole by Platinum, Palladium, and Nickel”, Chem. Eur. J. 2015, vol. 21, page 10988-10992, hereafter Marelius ‘2015).
Regarding claim 10
Applicant discloses Compound L130 of claim 10 as a subspecies of Formula I.
    PNG
    media_image4.png
    363
    469
    media_image4.png
    Greyscale

The tridentate ligand of Applicant’s Compound L130 has similar structure as the compound of Marelius ‘2016 (Compound 6-Pt). The only difference between the two compounds is the substituent group substituted to the imidazole rings of the tridentate ligand (tert-butyl groups (“t-Bu”) substituted to the imidazole rings of Compound 6-Pt of Marelius).
However, the t-Bu group and the hydrogen atom are known substituent groups at those positions, based on teaching of Jurgens and Marelius ‘2015.
Jurgens discloses a tridentate ligand (Compound 4 in Scheme 1), wherein imidazole groups are substituted with hydrogen (marked by a dashed circle below). 

    PNG
    media_image5.png
    220
    409
    media_image5.png
    Greyscale

However, Compound 4 of Jurgens does not have hydrogen substituted to the nitrogen atoms of the imidazole rings (marked by arrows in the figure above).

    PNG
    media_image6.png
    291
    805
    media_image6.png
    Greyscale

Marelius ‘2015 teaches a synthesis method (route “a” in Scheme 1) wherein the reactant compound of a tridentate ligand (Compound 1) has similar structure as the Compound 4 of Jurgens. The difference is the t-Bu group substituted to the imidazole rings in the Compound 1 of Marelius ‘2015.
Marelius ‘2015 further teaches that a tridentate Pt complex (Compound 2c in Scheme 1) can be prepared from the tridentate ligand using the synthesis method, wherein the product compound has hydrogen atoms substituted to the nitrogen atoms of 
The product compound (Compound 2c) of the synthesis method of Marelius ‘2015 has identical structure of the reactant of the Pt dinuclear compound of Marelius ‘2016 (Compound 4-PtCl in Scheme 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Marelius ‘2016 (Compound 6-Pt in Scheme 1 of Marelius ‘2016) to replace the t-Bu groups attached to the imidazole rings with hydrogen atoms by applying the synthesis method of Marelius ‘2015 wherein the compound 4 of Jurgens is used as the reactant of the synthesis method, based on the teaching of Marelius ‘2015 and Jurgens.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum material and structure to be used to make a dinuclear Pt complex.
The resultant compound has the identical structure as Applicant’s Compound L130, meeting all the limitations of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786